e2- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 Or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12139 SEALED AIR CORPORATION (Exact name of registrant as specified in its charter) Delaware 65-0654331 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 8215 Forest Point Boulevard Charlotte, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (980)221-3235 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and(2)has been subject to such filing requirements for the past 90days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ☒ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes☐No☒ There were 193,307,520shares of the registrant’s common stock, par value $0.10 per share, issued and outstanding as of October27, 2016. Page PARTI. FINANCIAL INFORMATION Condensed Consolidated Balance Sheets— September 30, 2016 and December 31, 2015 5 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2016 and 2015 6 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September30, 2016 and 2015 7 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2016 and 2015 8 Notes to Condensed Consolidated Financial Statements 9 Note1 Organization and Basis of Presentation 9 Note2 Recently Issued Accounting Standards 11 Note 3 Divestitures 15 Note4 Segments 15 Note5 Inventories and Cost of Sales 18 Note6 Property Plant and Equipment, net 19 Note7 Goodwill and Identifiable Assets 19 Note8 Accounts Receivable Securitization Programs 20 Note9 Restructuring and Relocation Activities 21 Note10 Debt and Credit Facilities 23 Note11 Derivatives and Hedging Activities 24 Note12 Fair Value Measurements and Other Financial Instruments 27 Note 13 Defined Benefit Pension Plans and Other Post-Employment Benefit Plans 30 Note14 Income Taxes 31 Note15 Commitments and Contingencies 31 Note 16 Stockholders’ Equity 32 Note17 Accumulated Other Comprehensive Income (Loss) 35 Note18 Other Income, net 36 Note19 Net Earnings Per Common Share 37 Note 20 Subsequent Events 38 Item2.Management’s Discussion and Analysis of Financial Condition And Results of Operation 39 Item3.Quantitative and Qualitative Disclosures About Market Risk 61 Item4.Controls and Procedures 64 PARTII.OTHER INFORMATION Item1. Legal Proceedings 64 Item1A.Risk Factors 64 Item2.Unregistered Sales of Equity Securities and Use of Proceeds 65 Item6.Exhibits 66 Signature 67 2 Cautionary Notice Regarding Forward-Looking Statements This report contains “forward-looking statements” within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 concerning our business, consolidated financial condition and results of operations. The Securities and Exchange Commission (“SEC”) encourages companies to disclose forward-looking statements so that investors can better understand a company’s future prospects and make informed investment decisions. Forward-looking statements are subject to risks and uncertainties, many of which are outside our control, which could cause actual results to differ materially from these statements. Therefore, you should not rely on any of these forward-looking statements. Forward-looking statements can be identified by such words as “anticipates,” “believes,” “plan,” “assumes,” “could,” “should,” “estimates,” “expects,” “intends,” “potential,” “seek,” “predict,” “may,” “will” and similar references to future periods. All statements other than statements of historical facts included in this report regarding our strategies, prospects, financial condition, operations, costs, plans and objectives are forward-looking statements. Examples of forward-looking statements include, among others, statements we make regarding expected future operating results, expectations regarding the results of restructuring and other programs, anticipated levels of capital expenditures and expectations of the effect on our financial condition of claims, litigation, environmental costs, contingent liabilities and governmental and regulatory investigations and proceedings.
